Title: To James Madison from Mathew Carey, 21 January 1813
From: Carey, Mathew
To: Madison, James



(Private)
(to be destroyed)
Sir,
Philada. January 21. 1813.
I hope & trust, you will believe that I sit down to trespass on you once more, with no small degree of diffidence & reluctance. There is so strong an appearance, at least, of presumption in an obscure individual obtruding his opinions, liable from his situation to great error, on a chief magistrate whose means of information are so much superior, that nothing short of the alarming explosion with which the nation is menaced, could have impelled me to the measure. But with the strong & irremoveable impressions that exist in my mind, silence would be guilt. If my anticipations be erroneous, my error will be sufficient apology. If otherwise, the step I take is an obvious duty, & requires none.
I hold that the following positions are in whole or in part obvious to, & must command the assent of, almost every observing individual in the Community.
1. A most daring, powerful, unprincipled and formidable conspiracy exists in New England, particularly in Massachusetts.
2. It embraces probably two thirds of the gentlemen of the bench, the bar, the pulpit, & the mercantile interest.
3. They are daily preparing the public mind for a separation of the states, & for a northern Confederacy, connected with Great Britain.
4. They avail themselves of forgery, perjury, hypocrisy, & the most atrocious calumny, to delude the public.
5. Although the mass of their followers at present may reprobate the idea of a separation, yet a continuation of the frauds & artifices that have been so successfully employed for years back wd. probably reconcile them to it finally. Or they may be, as they have been, gradually led to the verge of the precipice before they are aware, & committed by some desperate act, so as to leave no door open for a return.
6. The experience of all ages & all nations, proves that 1000 men employed to overturn a government, have more energy & efficacy than 20,000 who wish it to be supported.
7. There has hardly ever been a conspiracy so openly & daringly avowed. In all former cases, the conspirators have convened in dens, & caverns, & garrets, & cellars, under solemn adjurations of secrecy. But the existing conspiracy avows itself in the gazettes, in the pulpit, on the bench, in the Coffee house, & in the Senate chambers.
8. A separation of the states wd. produce in all probability a bloody civil war—lay us prostrate at the feet of the European nations—wholly destroy our form of government—crush republicanism for centuries—& probably subject a portion of the Country at least to the tyranny of a military despot.
9. During the whole of this frightful state of things, growing worse daily, it does not appear that any efficient step has been taken by the government, either legislative, executive, or judiciary, to repress the evil, or ward off the catastrophe. Whatever laws are in existence for the punishment of treason or conspiracy, if any such there be, have been as completely a dead letter, as if they formed a part of the code of China or Japan. No new law has been made to designate the penalty due to the insurrectional proceedings that threaten, & but too speedily, the dissolution of civil order & government—Acts & publications, of the most pernicious tendency, which in any other country, would have drawn down the vengeance of the violated laws, here pass off with the most perfect impunity, & without the slightest animadversion, as totally harmless. In many parts of the union, the conspirators against the peace, happiness, & sovereignty of the nation, have a complete ascendency over, & browbeat the friends of law, order, and the constitution.
Never has the sun shone upon a nobler cause, on one better calculated to excite all the energies of the human mind—&, shame upon the nation, under so high a responsibility to posterity, it may be fairly asserted never was a cause more wretchedly managed. While the enemies of human liberty are a solid, compact, well-organized body, who act in concert & implicitly follow their leaders—we have no harmony—no union—no organization. They are the solid impenetrable Macedonian Phalanx—we the disorderly Persian rabble.
Such a state of things cannot continue. We are on the eve of a most tremendous explosion. Whether after the apathy that has prevailed, it be possible to prevent that most horrible of all human calamities, civil war, I know not. But certain I am, that nothing can avert that calamity, but a total change of system. We have hitherto been like the miserable wretch, the wagoner in the fable, calling upon Hercules to aid us. But God helps those that help themselves. And we must put our shoulders to the wheel, or we may fast & pray forever in vain.
I am fearful the evil has gone too far to admit of a remedy. But perhaps I am wrong. If that be the case—if I overrate the danger, I feel convinced at all events, that but two measures afford even a gleam of hope. One I have repeatedly urged for four years—but alas! in vain. I mean the formation of Union Societies throughout New England, & perhaps elsewhere. The more I reflect on the probable, indeed I might say the certain consequences of this measure, the more seriously am I distressed that it has not been resorted to early. It would combine & concentrate the energies of the friends of the existing form of government. It wd. inspire them with zeal, activity, &, what is of infinite importance, with confidence. And in proportion as it excited their courage, it wd depress & dismay the conspirators. It wd. effect more without bloodshed before an explosion, than an army of 20,000 men would by the sacrifice of a thousand lives after such a hideous event. It wd. convert a party who are now a mere undisciplined rabble, into a solid, effective phalanx, capable of paralyzing & prostrating their enemies.
Viewing the measure in this point of light, I most ardently implore you to use your exertions to give it a fair trial. It is not necessary that you should appear prominently in it. But if you should do so, & it should be universally known, what sentence will the wise & good of the present & future times pronounce upon the fact. Merely, that you, the executive magistrate of a great & growing nation, entrusted with the care of the welfare & happiness of a cotemporaneous eight millions of people, & of posterity for ages to come, had, to preserve the sacred ark of our liberties, employed a portion of that activity, which a most traiterous & perfidious confederacy have displayed to destroy it. Surely, sir, in a review of a long & pure life, devoted to the performance of public duties, this would form one of its brightest ornaments.
The other measure I must defer till next mail. Mean while, I remain, with sincere esteem, Your obt. hble servt
Mathew Carey
